                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
        v.                                         ) Criminal Action Nos.
                                                   ) 16-00034-01-CR-W-DGK
BRANDY MARIE LILE,                                 ) 12-00018-02-CR-W-DGK
                                                   )
                     Defendant.                    )

              ORDER ADOPTING REPORT AND RECOMMENDATION CONCERNING
                          DEFENDANT’S COMPETENCY

          On October 31, 2018, Magistrate Judge Matt J. Whitworth ordered Defendant to undergo

a competency evaluation. Defendant was examined by Dr. Hayley Blackwood, Ph.D., who

prepared a report dated April 8, 2019.

          Dr. Blackwood’s report opines that Defendant is competent to proceed, and the parties have

stipulated to the report. Magistrate Judge Sarah W. Hays has issued a report and recommendation

finding Defendant is competent to proceed, and Defendant has waived the fourteen-day objection

period.

          Therefore, after making an independent review of the record, it is

          ORDERED that the Report and Recommendation of Magistrate Judge Sarah W. Hays is

adopted in its entirety, and this court finds that Defendant is competent. It is further

          ORDERED that, pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and (h)(4), the time between

October 31, 2018, and the date of this order is excluded in computing the time within which the

trial of this criminal action must commence.

          IT IS SO ORDERED.

Date:        May 9, 2019                           /s/ Greg Kays
                                                   GREG KAYS, JUDGE
                                                   UNITED STATES DISTRICT COURT
